Exhibit 10.2

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

2003 EQUITY INCENTIVE PLAN

RESTRICTED SHARE UNIT AND DIVIDEND EQUIVALENT RIGHTS

AWARD AGREEMENT

ISSUED PURSUANT TO THE

2011-2013 RESTRICTED SHARE UNIT PROGRAM

This RESTRICTED SHARE UNIT AND DIVIDEND EQUIVALENT RIGHTS AWARD AGREEMENT (the
“Award Agreement”), dated on the      day of March, 2011, is between
Pennsylvania Real Estate Investment Trust, a Pennsylvania business trust (the
“Trust”), and                                                               (the
“Grantee”), a “Key Employee” under the Pennsylvania Real Estate Investment Trust
2003 Equity Incentive Plan (the “Plan”).

WHEREAS, the Trust’s Executive Compensation and Human Resources Committee
established the Pennsylvania Real Estate Investment Trust 2011-2013 Restricted
Share Unit Program (the “Program”) under the Plan for specified Key Employees
under the Plan;

WHEREAS, the Plan provides for the award of “Performance Shares” (as defined in
the Plan) (which award is referred to as a “Restricted Share Unit” or an “RSU”
in the Program and herein) to participants following the attainment of a
designated corporate performance goal, and of dividend equivalent rights
(“DERs,” as defined in the Plan) with respect to such Restricted Share Units;

WHEREAS, the Program designates a corporate performance goal that determines if
and the extent to which Shares will become deliverable to a participant in the
Program based on his or her Restricted Share Units;

WHEREAS, the Grantee may defer delivery of his or her Shares (if deliverable)
until a later date and, if so deferred, the Grantee will be awarded additional
DERs with respect to such Shares; and

WHEREAS, DERs awarded with respect to Restricted Share Units and deferred Shares
will be expressed as a dollar amount, which will be applied to “purchase”
additional Restricted Share Units and notional shares of the Trust, as
applicable (on which DERs will also be awarded), and will be settled in actual
shares of the Trust (and in cash to the extent the Grantee’s account holds a
fractional Restricted Share Unit or notional share);

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Potential Award of Shares.

(a) The Grantee is hereby awarded a number of “Base Units” equal to             
Restricted Share Units. The Grantee’s Base Units will increase in number
pursuant to the “purchase” of additional Restricted Share Units with DERs, as
described in subsections (b) and (e) below.



--------------------------------------------------------------------------------

(b) The Grantee is hereby awarded a DER with respect to each of his or her Base
Units, as such number of units may be adjusted from time to time in accordance
with the Program. If the Grantee makes a deferral election under Section 4(f) of
the Program, the Grantee shall also be awarded DERs with respect to each
deferred Share.

(c) The Trust hereby promises to deliver to the Grantee the number of Shares
that Grantee becomes entitled to under Section 4 of the Program (if any). Unless
the Grantee elects to make a deferral election pursuant to Section 4(f) of the
Program, in which case Shares will be delivered in accordance with such
election, the Shares shall be delivered within 60 days following the end of the
“Measurement Period” (as defined in the Program), unless the Measurement Period
ends as a result of a “Change in Control” (as defined in the Program), in which
case the Shares will be delivered to the Participants within five days following
the end of the Measurement Period (the “Delivery Date”). This Award Agreement is
in all respects limited and conditioned as hereinafter provided, and is subject
in all respects to the terms and conditions of the Program and the Plan now in
effect and as they may be amended from time to time; provided, that no amendment
may adversely affect an issued Award Agreement without the written consent of
the affected Grantee. The terms and conditions of the Program and the Plan are
incorporated herein by reference, made a part hereof, and shall control in the
event of any conflict with any other terms of the Award Agreement.

(d) Pursuant to Section 4(c) of the Program, if the Grantee’s employment with
the “Employer” (as defined in the Program) (i) is terminated by the Employer for
reasons other than for “Cause” (as defined in the Program), (ii) is terminated
by the Grantee for “Good Reason” (as defined in the Program), (iii) terminates
on account of the Grantee’s death, or (iv) terminates as a “Disability
Termination” (as defined in the Program), in each case on or before the last day
of the Measurement Period, the Grantee shall nevertheless be eligible to receive
Shares under the Program (or not) as though the Grantee had remained employed by
the Employer through the end of the Measurement Period. If the Grantee’s
employment with the Employer terminates for any other reason, the Grantee shall
forfeit all of the Base Units (and all of the Shares that may have become
deliverable with respect to such Base Units) subject to the RSUs the Participant
was granted under the Program.

(e) DERs awarded with respect to Restricted Share Units will be expressed as a
specific dollar amount equal in value to the amount of dividends paid on an
actual Share on a specific date (the “Dividend Date”) during the Measurement
Period, multiplied by the Grantee’s Base Units as of the Dividend Date. The
Committee will apply the dollar amount to “purchase” full and fractional
Restricted Share Units at “Share Value” (as defined in the Program), which will
be subject to Section 4(a) of the Program, and on which DERs thereafter will
also be awarded. The Grantee’s additional Restricted Share Units will be
replaced by issued Shares (and by cash, to the extent the Grantee has a right to
receive a fractional Share) and delivered to the Grantee (if at all) in
accordance with Section 4 of the Program.

DERs awarded with respect to deferred Shares will also be expressed as a
specific dollar amount equal in value to the amount of dividends paid on an
actual Share on a Dividend

 

- 2 -



--------------------------------------------------------------------------------

Date during the deferral period, multiplied by the number of Shares still
deferred by the Grantee as of the Dividend Date. The Committee will apply the
dollar amount to “purchase” full and fractional notional shares at the closing
price on the Dividend Date, on which DERs thereafter will also be awarded. The
Grantee’s notional shares will be recorded in a bookkeeping account, and will be
100% vested. The Grantee’s notional shares will be replaced by issued Shares
(and by cash, to the extent the Grantee holds a fractional notional share) and
delivered to the Grantee (if at all) in accordance with Section 4 of the
Program.

2. Share Delivery. Shares delivered pursuant to the Program shall be registered
in the Grantee’s name (or, if the Grantee so requests, in the name of the
Grantee and the Grantee’s spouse, jointly with right of survivorship).

3. Transferability. The Grantee may not, except by will or by the laws of
descent and distribution, assign or transfer his or her Restricted Share Units
or notional Shares. The Grantee may assign or transfer, in whole or in part,
Shares delivered hereunder pursuant to the Program, subject to any restrictions
imposed by applicable law or the Trust’s insider trading policies.

4. Withholding of Taxes. Payments made with respect to this Award will be
subject to tax withholding to the extent required by law and in accordance with
the terms of the Plan.

5. Share Retention Requirements. For purposes of the share retention
requirements of the Trust’s governance guidelines, the Shares issued to the
Grantee under the Program shall be treated as though they were restricted shares
that became vested upon issuance. However, any share retention requirement that
results from this provision shall immediately lapse upon the Participant’s
termination of employment with the Employer.

6. Recoupment Policy. The Grantee hereby agrees that any Shares delivered under
this Award Agreement shall be subject to the Trust’s “Recoupment Policy” (if
applicable to the Grantee) as in effect on the date the Restricted Share Units
are granted under this Award Agreement, and as subsequently amended.

7. Governing Law. This Award Agreement shall be construed in accordance with,
and its interpretation shall be governed by, applicable federal law and
otherwise by the laws of the Commonwealth of Pennsylvania (without reference to
the principles of the conflict of laws).

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trust has caused this Award Agreement to be duly
executed by its duly authorized officer, and the Grantee has hereunto set his or
her hand, all on the day and year first above written.

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

 

 

Grantee